DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 7/26/2022 have been entered.
2. Claims 47, 48, 82 and 83 have been amended.
3. Claim 49 has been cancelled. 
4. The rejection of claim 48 under 112b (trademark recited) and the objection to the specification are withdrawn in view of Applicant’s amendment.
5. In view of the new matter rejection set forth below regarding the amendment to claim 82, the 101 rejection of record has been amended to recite that small molecules encompass naturally occurring compounds.
6. Claims 47, 48, 50-57 and 81-83 are examined in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47, 48, 50-57, 81 and 82 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (for reasons of record in the Non-Final Office Action mailed on 3/28/2022 (and repeated below as amended).
The Claims
The claims are directed to:
A cloning supplement comprising oleic acid, palmitic acid (claim 47) and albumin (claim 53).
However, the claims are directed to a composition using only nature-based product, i.e., a oleic acid, palmitic acid and albumin, these nature-based products are analyzed to determine whether they have markedly different characteristics from any naturally occurring counterpart(s) in their natural state. In this regard, the disclosed lipids and protein exist entirely in nature (e.g., same genotype and phenotype and structure). 
As set forth in the record, Encyclopedia Britannica teaches that oleic acid, palmitic acid and albumin are all naturally occurring lipids or protein.
Further, the art teaches that palmitic acid, oleic acid and albumin occur together in the plasma of humans (see Palomer et al., 2018, Trends in Endocrinology & Metabolism, Vol. 29(3), pgs. 178-190 and Abdelmagid et al., 2015, PLOS One, Vol. 10(2), pgs. 1-16).
Regarding amended claim 82, the art teaches that plasma also naturally comprises small molecules such as lipids, fatty acids and amino acids (Govardhanagiri et al., 2019, Chapter 8 – Small Molecules and Pancreatic Cancer Trials and Troubles, pgs. 117-131, overview included only). 
The claims thus encompass lipids and protein that are identical (no difference in characteristics) to naturally occurring lipids and protein. Because there is no difference between the oleic acid, palmitic acid and albumin used in the claimed composition and naturally occurring oleic acid, palmitic acid and albumin, the oleic acid, palmitic acid and albumin do not have markedly different characteristics, and thus are a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed composition is directed to an exception. Because the claimed composition does not include any additional features that could add significantly more to the exception , the claimed cloning supplement does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed cloning supplement comprises naturally occurring products (judicial exceptions), in the instant case these naturally occurring products are oleic acid, palmitic acid and albumin. It is only the recited limitations in the claims that are examined under 101 and not aspects such as what the cloning supplement is capable of being used for, i.e. increasing cloning efficiency. In this case only the oleic acid, palmitic acid and albumin are examined with respect to their status as judicial exceptions. 
The limitations that the lipids occur at a certain concentration, are bound to albumin or that the albumin is recombinant does not alter any phenotype or structure that is different from the naturally occurring oleic acid, palmitic acid and albumin. The claims, in that they do not offer a phenotypic or structural alteration in view of the naturally occurring oleic acid, palmitic acid and albumin, are directed to the judicial exception. 
With regards to Step 2B, the claims do not recite any limitation that offers significantly more than the judicial exception. The claimed lipids and protein are not claimed or shown to provide improvements to another technology or technical field, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or  reduction of the judicial exception to a different state or thing, adding a specific limitation, other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technology. 
The only factors which can be examined under 101 in the claimed cloning supplement are those that are recited in the claim i.e. oleic acid, palmitic acid and albumin. How the oleic acid, palmitic acid and albumin were obtained and the knowledge of using them are not considered with respect to a composition, it is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed composition are naturally-occurring products and thus remain judicial exceptions.
Accordingly, the claimed cloning supplement of claims 47, 48, 50-57, 81 and 82 lack a disclosed or claimed structural feature that distinguishes the claimed product from the judicial exception. Therefore, claims 47, 48, 50-57, 81 and 82 are not directed to patent eligible subject matter under 35 USC 101. 
Response to Arguments
While Applicants arguments have been fully considered they are not found persuasive. As maintained above, in the amended 101 rejection, palmitic acid, oleic acid, a carrier such as albumin and a small molecule such as an amino acid, naturally occur together in the plasms of human patients. Not only is each component naturally occurring, they occur together in nature and thus are properly rejection under 101 as set forth above. Applicants argue that the limitation regarding cloning efficiency (comparing oleic acid and palmitic acid to arachidonic and linolenic acid) should be considered as an additional element of the claim, however the intended use of a judicial exception is not considered with respect to examination under 101 as set forth above. 
Applicants argue that the claimed composition recites a lipid profile formulated to comprise a relatively higher amount of oleic acid than alpha-linolenic and/or arachidonic acid, however this argument is not found persuasive. Itt must be emphasized that the claimed composition does not require alpha-linolenic and arachidonic acids to be present, only that that oleic acid and palmitic acid are in a greater amount and if no alpha-linolenic and arachidonic acids are present, then this meets the limitation of the claim.
Applicants argue that Examiner’s assertion is not consistent with the policy behind section 101 and that the caselaw held that a composition containing two natural products can be patent eligible if the composition has “different characteristics” and “the potential for significant utility”. This argument is also not persuasive. The claimed composition is a product of three naturally occurring ingredients, oleic acid, palmitic acid and a lipid and its intended use is to “be added” to a stem cell culture medium. However, the “characteristic” of increased cloning efficiency, is dependent upon a comparison to ingredients, alpha-linolenic and/or arachidonic acid, which are not required or are not present in the claimed composition. Thus, the argument of the claimed composition having “different characteristics” and “the potential for significant utility” is not found persuasive since the cloning supplement only has the characteristic of supporting cloning of pluripotent stem cells.
Again, while Applicant has observed increased cloning efficiency using the clamed composition, this function flow from the presence of the naturally occurring compounds and does not alter the judicial exceptions themselves.
It is only the judicial exception(s) that are considered with respect to patentability and not how the judicial exceptions are used as instantly claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 82 has been amended to recite that the supplement further comprises a small molecule. However a search of the originally filed claims (7/23/2019) and the specification provides no support for the genus of small molecules. Rather, the originally filed claims (31-35) and the specification only teach “small molecule inhibitors”. Small molecule encompasses amino acids, lipids and carbohydrates, however, a small molecule inhibitor is a distinct compound as set forth in amended claim 83. The originally filed claims and the specification do not contemplate or teach the claimed composition comprising a small molecule as set forth in amended claims 82 and 83.
If Applicant believes this rejection is in error they are invited to cite line and page number where support can be found for small molecule as instantly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47, 48, 50-57 and 81-83 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2016/159179, published 6/10/2016, WIPO English Machine Translation attached with action) for reason of record in the Non-Final Office Action mailed on 3/28/2022 (and repeated as amended below).
Claim Interpretation: the instant invention is drawn to a cloning supplement with an intended use, “to be added” to a mammalian pluripotent stem cell culture medium and that this supplement will increase the cloning efficiency of mammalian pluripotent stem cells. However, the invention is only to the supplement and the broadest reasonable interpretation of claim 47 is that the supplement only comprises oleic acid, palmitic acid and a carrier. While the claim recites “an amount of oleic acid, when present, is greater than an amount of alpha-linolenic acid and arachidonic acid”, there is no requirement that alpha-linolenic acid and arachidonic acid be present since zero alpha-linolenic acid and arachidonic acid is an amount and is embraced by the claim. The specification provides no definition or guidance by what is encompassed regarding an amount of oleic acid, alpha-linolenic acid or arachidonic acid. Accordingly, it is interpreted that the claimed cloning supplement comprises only oleic acid, palmitic acid and a carrier.
	Regarding claim 47, Koboyashi et al. teach a supplement to be added to culture medium comprising the lipids oleic acid and palmitic acid which supported the expansion of neural stem cells (pg. 13 parags. 0043-0044 and pg. 19 parag. 0075).
	Regarding claim 48, Koboyashi teaches the medium can further comprise alpha-linolenic acid (pg. 13 parag. 0043).
Regarding claims 50 and 51, these claims are limiting the intended use of the product, however the product as set forth is structurally the same as the one taught in Koboyashi, accordingly claims 50 and 51 are anticipated.
Regarding claims 52-56, Koboyashi teaches that recombinant human serum albumin (HSA) is bound to the oleic acid (pg. 18 parag. 0073 and pg. 20 line 5).
	Regarding claim 57, Koboyashi teaches that the concentration of the oleic acid can be from 0.01 – 50 µM, which encompasses a range of 1 ng/ml to 35 µg/ml (parag. 0073).
	Regarding new claim 81, Koboyashi teaches that the medium can be diluted with factors present (pg. 17 parag. 0071).
	Regarding new claims 82 and 83, Koboyashi teaches using the small molecule Y-27632 in culture with their pluripotent stem cells (pg. 17 parag. 0068). The specification defines Y-27632 as a small molecule on pg. 16 parag. 93.
	In view of the teachings above, the teachings of Koboyashi clearly anticipate claims 47, 48, 50-57 and 81-83.
Response to Arguments
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above Koboyashi teaches using two or more fatty acids in parag. 0044 and thus this would encompass the invention as instantly claimed.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635